UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6326



HENRY BAKER,

                                            Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-99-1005-2-17AJ)


Submitted:     May 31, 2000                 Decided:   June 16, 2000


Before WIDENER, MURNAGHAN, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Baker, Appellant Pro Se. William Edgar Salter, III, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Baker appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000) and the court’s subsequent order denying Baker’s motion to

vacate.   We lack jurisdiction to review the order denying § 2254

relief, because Baker noted his appeal more than thirty days after

that order and filed his motion to vacate more than ten days after

judgment was entered.   See Fed. R. App. P. 4(a)(4)(A)(iv); Fed. R.

Civ. P. 59(e); Browder v. Director, Dep’t of Corrections, 434 U.S.

257, 264 (1978). Regarding the order denying Baker’s motion to va-

cate, we find no abuse of discretion.   See Eberhardt v. Integrated

Design & Constr., Inc., 167 F.3d 861, 869 (4th Cir. 1999); Hughes

v. Bedsole, 48 F.3d 1376, 1382 (4th Cir. 1994).    Accordingly, we

deny a certificate of appealability and dismiss the appeal as to

both orders.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2